—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered January 21, 1998, convicting him of robbery in the second degree (two counts) and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the trial court erred in refusing to allow him to recall the complaining witness is unpreserved for appellate review (see, CPL 470.05 [2]).
We also find no merit to the defendant’s contention that the court’s charge on identification was inadequate. Although desirable, a detailed charge on the issue of identification is not required as a matter of law (see, People v Whalen, 59 NY2d 273, 279; People v Martinez, 186 AD2d 824; People v Beasley, 114 AD2d 415, 416; People v Smith, 100 AD2d 857, 858). A general instruction, as here, on weighing the credibility of the witnesses, which explains that identification must be proven beyond a reasonable doubt, is an accurate statement of the law (see, People v Whalen, supra, 59 NY2d, at 279). Thompson, J. P., Joy, McGinity and Feuerstein, JJ., concur.